Citation Nr: 1604190	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-44 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus and obesity, to include as secondary to service-connected hyperthyroidism.

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case was previously before the Board in October 2014.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015 the Board received pertinent private treatment medical records of the Veteran that had been submitted by his attorney.  These records were unaccompanied by a waiver of initial AOJ consideration.  In December 2015 correspondence, the Veteran and the Veteran's attorney were asked whether they wished to waive initial AOJ consideration of the newly submitted evidence.  The December 2015 Board correspondence stated that if a response to the letter was not received within 45 days, the Board would assume that the Veteran desired that the appeal be remanded for AOJ review of the additional evidence.  Neither the Veteran nor the Veteran's attorney responded to the December 2015 letter, and therefore, the Board finds that this matter must be remanded in order for the AOJ to review the new evidence in addition to the evidence already associated with the claims file.  38 C.F.R. §§ 19.37(b), 20.1304(a) (2015).

Accordingly, the case is hereby REMANDED for the following action:

1.  The AOJ should review all additional records received since issuance of the most recent supplemental statement of the case in April 2015, and if they suggest further development (for example, a VA examination), arrange for such development.

2.  Thereafter, the AOJ should adjudicate the claims on appeal.  If any benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should then be returned to the Board for appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


